UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          KERN, ALDYKIEWICZ, and MARTIN
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                        Specialist AARON M. RENTFROW
                          United States Army, Appellant

                                   ARMY 20110732

                     Headquarters, United States Army Alaska
                          Mark A. Bridges, Military Judge
             Colonel Randall J. Bagwell, Staff Judge Advocate (advice)
          Colonel Tyler J. Harder, Staff Judge Advocate (recommendation)

For Appellant: Lieutenant Colonel Imogene M. Jamison, JA; Major Richard E.
Gorini, JA; Captain James P. Curtin, JA (on brief)

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Elisabeth A. Claus, JA; Captain Timothy C. Erickson, JA (on brief)

                                  23 December 2013
                               ---------------------------------
                                SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A panel of officer and enlisted members sitting as a general court-martial
convicted appellant, contrary to his plea, of premeditated murder, in violation of
Article 118, Uniform Code of Military Justice, 10 U.S.C. § 918 (2006) [hereinafter
UCMJ]. The panel sentenced appellant to a dishonorable discharge, confinement for
life with the eligibility of parole, forfeiture of all pay and allowances, and reduction
to the grade of E-1. The convening authority approved the adjudged sentence, and
credited appellant with two hundred fifty-seven days of confinement against the
sentence to confinement.

       Appellant’s case is now before this court for review pursuant to Article 66,
UCMJ. In a signed declaration attached to appellant’s brief in support of an
assigned error, appellant alleges, inter alia, that he was denied effective assistance
of counsel in the post-trial phase of his court-martial when the trial defense counsel
failed to request a waiver of automatic forfeitures. On a standard post-trial and
appellate rights advisement form, appellant indicated that he “request[ed] [his]
defense counsel to petition the convening authority to waive automatic forfeitures
RENTFROW—ARMY 20110732

for the benefits of [his] dependents.” C ontrary to appellant’s expressed desires, the
record fails to reveal that any such waiver request was ever presented to the
convening authority. Furthermore, the record reflects that appellant has two
dependent daughters and the appellate filings indicate that appellant never changed
his post-trial and appellate rights selections. 1 Accordingly, after reviewing the
record and the appellate filings, we will grant appellant relief specified in the
paragraph below. 2 See United States v. Fordyce, 69 M.J. 501 (Army Ct. Crim. App.
2010) (en banc); see also United States v. Axtell, 72 M.J. 662 (Army Ct. Crim. App.
2013) (en banc).

                                   CONCLUSION

      The convening authority’s initial action, dated 1 June 2012, is set aside. The
record of trial is returned to The Judge Advocate General for a new staff judge
advocate recommendation and a new action by the same or different convening
authority in accordance with Article 60(c)–(e), UCMJ. In addition, appellant will
receive assistance from a new defense counsel.

                                                   FOR THE COURT:



                                                   ANTHONY O. POTTINGER
                                                   Chief Deputy Clerk of Court




1
  We also note in appellant’s post-trial and appellate rights form that appellant
indicated he did not want to request deferment of automatic and adjudged
forfeitures. Because appellant was adjudged forfeiture of all pay and allowances , we
acknowledge the government’s position that a request for waiver of forfeitures only
applies to automatic forfeitures, and therefore a waiver request alone would have
been ineffective without a deferment or disapproval of adjudged forfeitures.
However, we disagree with the government’s position that appellant suffered no
prejudice. Rather, we find appellant’s seemingly contradictory elections in this case
to indicate an ambiguity that should have been resolved by appellant’s defense
counsel. Moreover, had the defense cou nsel requested waiver of automatic
forfeitures, he could have easily resolved the issue by simultaneously requesting
disapproval of adjudged forfeitures and meeting appellant’s intent of requesting a
waiver of forfeitures to provide for his dependents.
2
 Appellant raises a second assignment of error which we do not reach in issuing this
decision.

                                          2